Title: [Monday June 10. 1776.]
From: Adams, John
To: 


      Monday June 10. 1776. Committee of the whole. Mr. Harrison reported a Resolution. The Resolution agreed to in the Committee of the whole Congress being read,
      Resolved that the Consideration of the first resolution be postponed to the first day of July next; and in the mean while, that no time be lost in Case the Congress agree thereto, that a Committee be appointed to prepare a declaration to the effect of the first Resolution, which is in these Words, “That these United Colonies are, and of right ought to be free and independent States; that they are absolved, from all Allegiance to the British Crown; and that all political connection be­tween them and the State of Great Britain, is and ought to be totally dissolved.”
     